Title: From John Adams to John Quincy Adams, 29 January 1806
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy Jan. 29. 1806

The Mail of yesterday brought, me, the Documents and in the Evening I received from Boston your favour of the 14th. By the Journals of the Senate I see, that you have Work enough, to excuse you from private Correspondences. By all that I read in the Documents, Journals, and Newspapers, it seems to me that the reigning Principle is to crouch to france & Spain and be very terrible to Britain. This System will Succeed with neither: but the reign of Chaos will come again in consequence of it, among ourselves. It will affect the Revenue, the public debt, the public faith, the Bank Stocks of all the innumerable kinds, the Insurance Companies, the Corperations of all Sorts, the fortunes of individuals, the Commerce Fisheries, Agriculture, and every other Interest. I know We can go through such a Sceene of distraction and Confusion for we have done so once before, But I think all this was unnecessary might have been avoided.
Do you remember the Motto over the Door of the Hotell de Valentinois, or the basse Court de M. Le Ray de Chaumont, where the illustrious and immortal Franklin and the obscure and mortal John Adams lived together as American Ministers to the Court of Versailles. I think it was “Si Sta bene non Se move.” While our Government were allowed to maintain their Neutrality we stood well. But when the Republicans Sacrificed me to Mr Jefferson and Mr Tallerand, and the Federalists Sacrificed me to Mr Hamilton and Mr Pitt, all went wrong and here we are. If I had not more compassion for the distresses of the Merchants of New York Philadelphia and Baltimore than I have resentment for their past follies and Injuries to me, their Scrieches would be Musick in my Ears. But the Subject is too Serious and I indulge no resentment. To commit the command of their Commerce to Virginians was to commit the Lamb to the Guardianship of the Wolf.
Brotier and Murphy are full in the opinion that the Dialogue, concerning the Causes of the Corruption of Eloquence, was written by Tacitus. Indeed who could have written it? Pliny and Velleius Paterculus were the only Writers in or near that age, who had taste and Elegance enough to compose this Dialogue. Velleius was too much a Slave, and Pliny would have filled it with Vanity. Considering it as written in youth, and in Dialogue, and that his History and Annals were written in old Age or a least in mature Manhood, the difference between the Styles is not so great as to be an argument of much Weight against Tacitus. The Historical Style of Tacitus is exquisite, consummate Clock Work. Every Period must have took him a day, to turn it and file it, and polish it, and burnish it.
Two or three of the Speeches in the Dialogue are lost: and these unfortunately were the most interesting, because they were directly on the Subject of the Causes of the Corruption of Eloquence. Brotier has attempted to supply them and has said something very clever: but this will never Satisfy like the original. He begins with Ovid and proceeds to Seneca as Corruptors of Eloquence, &c
Those Parts which remain of the Dialogue are very beautifull and of great Value.
We are apt to set up the ancients as Standards of Taste, and Models indeed they are: but as no Model perhaps deserves imitation in all parts, we ought to exercise our own Reason, before we follow them implicitly. Good Sense is the foundation of all good Writing. There is a passage in Plato, which is called a Description, or Definition or Picture of Man. Longinus calls it a divine passage. Not all the authority of Plato and Longinus together, can make me think it any thing but a Monster: a puerile Sport of a trifling Imagination. It is ten times worse than Ciceros Play upon the Punishment of Parricide.
To return for a minute to our public affairs. I expect to be Stripped by the conduct of our Rulers, of all the little income I have, except the produce of my Farm. The Labour upon this costs me all my revenue and more. In case of a War they will tax me annually more than all the produce of my farm and compell me to pay incalculable bounties to this Man for the Service. All this however does not terrify me. But all this is for nothing but visionary Whims and weak partialities and little passions.
I Speak of War, as a thing to be expected. Embargoes, and Non Intercourse Laws, if we could observe them, would not divert Britain from the Judgment of their Admiralty Court. Our Commerce may all fall into their hands: and we have no resource but reprisals. I Should rather begin with this. If I once voted for an Embargo on Merchant Ships, I would let loose all the Privateers and Vessells of force at the same time to prey upon the British Commerce. If I tryed to do harm I would endeavour to do as much as possible at once, for the most we can do would be, by a sudden Enterprise at the first onsett.
Our People have been wrought up to such an enthusiastic opinion of the Omnipotence of France and of the near approach of the ruin of England that they think they shall be safe under the Wing of the former, and may use what Liberties they will with the latter. These Notions are both erroneous, dangerous and pernicious.
I expect daily to hear that the trade to St. Domingo is prohibited. What Mandate will come next? a requisition for a Subsidy, and I suppose it will be as humbly obeyed. I blush for the humiliation of my Country. But we have purchased the Jealousy and terror of France and Spain too as well as England, at an expence of fifteen Millions of Dollars and we must meet it as well as we can. My Love to all the branches of our Connections. Your Sons are very well, and very fine Boys.
J. Adams